Fourth Court of Appeals
                                San Antonio, Texas
                                    December 29, 2016

                                   No. 04-16-00281-CR

                                 John Brennon DUNCAN,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 144th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015CR8642
                      Honorable Lorina I. Rummel, Judge Presiding


                                      ORDER

      The appellant’s third motion for extension of time to file brief is hereby GRANTED.


                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of December, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court